DETAILED ACTION
 	This Office Action is in response to the amendment filed on 01/21/2021 in which claims 8 and 15 have been amended. Claims 13, 14, and 20 are cancelled. Claims 8-12 and 15-19 are presented for examination on the merits. Claims 8-12 and 15-19, now re-numbered as claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/14/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Terminal Disclaimer
The terminal disclaimer filed on 01/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/514,084 have been reviewed and is accepted. The terminal disclaimer has been recorded.
 	Response to Arguments
1.	In view of the response filed on 01/21/2021 and  applicant’s arguments in pages 7-10 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive. The Examiner indicated allowable subject matters in the office action mailed on 10/29/2020. As such, the applicant has amended independent claims 8 and 15 to incorporate the limitations of dependent claims 13-14 to 
				Allowable Subject Matter
2.	  Claims 8-12 and 15-19 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 8 and 15 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
Specifically, the substances of applicant’s arguments in pages 7-10 of the REMARKS filed on 01/21/2021 has been considered. For example, the arguments in page 9: “Based on the inclusion of allowable subject matter into independent claim 1, the Han and Jezek references, alone or in combination, do not disclose, suggest, or render predictable currently amended claim 1. Therefore, for at least the above reasons, independent claim 1 is patentable over Han and Jezek” are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.

Further, Han discloses a method is performed at an electronic device with a fingerprint sensor. The method includes detecting, with the fingerprint sensor, a first input. The method also includes, in response to detecting the first input, determining whether the first input includes a fingerprint. The method further includes, in accordance with a determination that the first input includes a fingerprint: performing a first operation 
 Jezek JR. et al. (US 20170178234 A1, prior art on the record) discloses Electronic exchanges offer market data feeds that include information about tradeable objects at the exchange. For example, data elements or fields in the feed can include price, quantity, and contract information for one or more tradeable objects (e.g., stocks, options, futures, etc.). Although certain market data may be publicly available, an exchange may restrict public access to other market data. In some examples, a user is required to have a subscription (e.g., a paid subscription) to access all or some of the market data provided by the exchange via the feeds. For example, an exchange may require a subscription to receive substantially real-time price feeds whereas older price feed data may be available without a subscription (Jezek, Paragraph 0017).
Further, Jezek JR. et al. discloses A user (e.g., a subscriber) can view the market data feed via a graphical interface presented on a display screen of a trading device. Based on the market data, the user may place orders to buy one or more tradeable objects, offer one or more tradeable objects for sale, and/or generally monitor the status of one or more tradeable objects via the display screen of the trading device. In some examples, the user may wish to share the market data the user is viewing on his display screen with another user (e.g., via a display screen of the other's user trading device). For example, a user may wish to share the market data with another user as part of 
 	In view of the foregoing, the prior arts of record Han et al. (US 20150074615 A1) in view of Jezek, Jr. et al. (US 20170178234 Al) either alone or in combination, do not disclose these specific limitations “….wherein the display device has one or more regions, each of the one or more regions being associated with a security level, and wherein the first user sets the security parameters associated with the one or more regions of the display device….. determining that the second security level of the second user does not meet the security parameter for viewing the data; and redacting the data in response to determining that the second user does not meet the security parameter for viewing the data...” in combination with the rest of the limitations recited in the independent claim (emphasis added), as set forth in claim 8 and similar to claim 15.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 8 and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498